Citation Nr: 1814641	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-17 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel







INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in November 2015 the Veteran filed a notice of disagreement (NOD) as to an October 2015 rating decision.  In August 2016 correspondence, the RO responded appropriately to this NOD.  As such, this differs from the situation in Manlincon v. West, 12 Vet. App. 238 (1999), where VA had not acknowledged an NOD.  As the RO has acknowledged receipt of the Veteran's NOD in this case and currently has jurisdiction over that claim, Manlincon is not applicable.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the appeal is decided. 

The Veteran was most recently afforded a VA examination in October 2013.  Subsequently, a VA treatment record from June 2014 showed that he complained of pain that was worse towards the end of the day, that his left ankle had become painful by the end of each work day, that he was finding it very difficult to work due to the pain, and that he wore orthotics as directed but it made his foot feel tight in his boots.  The Veteran also submitted private treatment records from August 2015 showing that he reported severe flatfoot.

In light of this evidence suggesting that the Veteran's service-connected disability on appeal has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded a VA examination to determine the current degree of severity of the service-connected bilateral pes planus.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claim.

2.  Then, arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected bilateral pes planus.  Access to the electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The AOJ should ensure that the examiner provides all information required for rating purposes.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




